                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

MEGAN PIVACEK,             )                    3:19-MS-0012-CLB
                           )
           Petitioner,     )                    MINUTES OF THE COURT
                           )
     vs.                   )                    February 11, 2020
                           )
UNITED STATES OF AMERICA, )
                           )
           Respondent.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Petitioner, Megan Pivacek, initiated this miscellaneous action on August 29, 2019 in
relation to a firearm that is subject to forfeiture in United States of America v. Corey
Leggett, case no. 3:17-CR-0095-MMD-CLB. The Clerk shall SEND a copy of petitioner’s
claim to the Asset Forfeiture Attorneys of the United States Attorney’s Office as follows:

                           Daniel D. Hollingsworth
                           Assistant United States Attorney
                           James A. Blum
                           Assistant United States Attorney
                           501 Las Vegas Boulevard South, Suite 1100
                           Las Vegas, Nevada 89101

      The government is directed to respond to petitioner’s claim (ECF No. 1) within
twenty (20) days.

      The Clerk shall file a copy of this order in United States of America v. Corey
Leggett, case no. 3:17-CR-0095-MMD-CLB.

      IT IS SO ORDERED.
                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
